Citation Nr: 1734228	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in December 2015.  A transcript of this hearing is associated with the claims file.  In January 2017, the Veteran requested to appear at a second hearing and he testified before the undersigned VLJ in June 2017.  A transcript of this hearing is also of record.  

In April 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2017, the Veteran filed claims for entitlement to service connection for residuals of bladder cancer due to exposure to a herbicide agent, a disability manifested by chronic fatigue, and an acquired psychiatric disorder, to include depression secondary to hemorrhoids and posttraumatic stress disorder (PTSD).  Also in in August 2017, VA made a proposal of incompetency and notified the Veteran the record contained evidence he required help managing his VA benefit payments.  These claims have not been adjudicated by the originating agency and they are not currently before the Board.  They are therefore referred to the originating agency for the appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has appeared at two videoconference hearings before two separate VLJs in connection with the increased rating claim on appeal.  When an appellant has a personal hearing before two separate VLJs during the appeal and the hearings cover one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  The Veteran was informed of his right to request a third hearing before the Board at the June 2017 videoconference hearing; at that time, he requested to appear at a third Board hearing.  Therefore, the case must be remanded to schedule the Veteran for an additional hearing before the third VLJ who will participate in the panel deciding his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a VLJ at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




